Title: From Thomas Jefferson to John Coalter, 25 September 1799
From: Jefferson, Thomas
To: Coalter, John



Dear Sir
Monticello Sep. 25. 99.

I was just sending off the inclosed letter to the post office when I learned that mr Stuart was gone on the Kentucky line and would not be back again till November; and as it would be a real convenience to me to obtain paiment of the money, due from mr Clarke, which is the subject of the letter, and I have not time to repeat the particulars of the letter, I take the liberty of opening & inclosing it to you and of desiring you to collect the money for me, which I presume to be agreeable to the course of your business on commission. it would be [much?] more agreeable to me to have it done without suit if it can be. I must add (what was known to mr Stuart who procured the [agency] of mr Clarke for me) that our agreement was that he should sell my nails for ready money only, for which he was to recieve 3. per cent on the sales. but dealing on credit with the customers to his store, he let them have nails also on credit laying on doubtless an advance sufficient to indemnify him for the delay and risk. but this made himself the purchaser of the nails as to me, & I could have nothing to do with his collection or the delays of it. being obliged myself to pay ready money for my nailrod, it would neither suit my convenience nor my habits to sell on credit & be embarrassed with the collection of outstanding debts. asking your kind assistance herein I am with esteem Dr. Sir
Your most obedt. hble servt

Th: Jefferson

